Case 19-28445 Doc 26-1 Filed 01/24/20 Entered 01/24/20 14:56:32                     Desc
          Statement Accompanying Relief From Stay Page 1 of 1




                     Eboni M. Armour-Fraley                             19-28445          13

                         Consumer Portfolio Services, Inc.                         10/07/2019



                                                                                   1/9/2020




                                                   2015 Chrysler 200

                                           18,370.50
                                              18,370.50




                                                                       10,400.00



                                                          2,541.06



                                  3                                  2,729.91




         1/24/2020                                        David J. Turiciano
